                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DAVID RODNEY LANDS,

                      Plaintiff,
       v.                                            Civil Action 2:18-cv-249
                                                     Judge George C. Smith
                                                     Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff David Rodney Lands brings this action under 42 U.S.C. § 405(g) seeking review

of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

applications for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

For the reasons set forth below, it is RECOMMENDED that the Court REVERSE the

Commissioner’s non-disability finding and REMAND this case to the Commissioner and

Administrative Law Judge under Sentence Four of § 405(g).

I.     BACKGROUND

       Plaintiff filed his application for DIB and SSI in June 2014, alleging that he was disabled

beginning April 23, 2012. (Tr. 192–99, PAGEID #: 242–49). After his applications were denied

initially and on reconsideration, the Administrative Law Judge (the “ALJ”) held a hearing on

February 21, 2017. (Tr. 34–66, PAGEID #: 81–113). On March 24, 2017, the ALJ issued a

decision denying Plaintiff’s applications for benefits. (Tr. 10–21, PAGEID #: 57–68). The

Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the final decision

of the Commissioner. (Tr. 1–4, PAGEID #: 48–51).
       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on March

24, 2018 (Doc. 1), and Defendant filed the administrative record on May 29, 2018 (Doc. 7).

Plaintiff filed his Statement of Errors (Doc. 8), Defendant filed an Opposition (Doc. 9), and

Plaintiff filed a Reply (Doc. 10). Thus, this matter is now ripe for consideration.

       A.      Relevant Hearing Testimony

       Plaintiff was 44 years old at the time of the hearing. (Tr. 39, PAGEID #: 86). He testified

that he graduated from high school and attended college for two years but does not have a college

degree. (Id.). Plaintiff lives with his mother and stepfather, both of whom are retired. (Tr. 40,

PAGEID #: 87). He receives food stamps and has been on Medicaid since 2013. (Id.). Plaintiff

last worked at Greenpeace in 2011, where he worked as a community organizer. (Tr. 40–41,

PAGEID #: 87–88). He explained that he was fired from that job because he frequently missed

work and because his anxiety prevented him from being around people. (Tr. 41, PAGEID #: 88).

Plaintiff also worked as a community organizer at Grassroots Voter Outreach and Grassroots

Campaigns (Tr. 41–42, PAGEID #: 88–89), for a political campaign (Tr. 43, PAGEID #: 90), in

advertising sales (id.), and at a bookstore (Tr. 44, PAGEID #: 91).

       Plaintiff testified that he is unable to work due to his mental health issues:

       It’s a couple of reasons. First is the anxiety. Usually, when I get in around people,
       my anxiety really shoots up. I have to leave the situation. I can’t even go to the
       grocery store by myself. I have to have my mother go with me. The second is the
       depression, which will hit about once a week; and then, every couple of weeks, I
       can be in bed for two to three days because of it. It gives me a lack of motivation
       and focus. And then, finally, I’ve had recently some psychotic episodes, which
       they’re trying to treat.

(Tr. 44–45, PAGEID #: 91–92). Plaintiff explained that the “main trigger” for his anxiety is being

around other people. (Tr. 45, PAGEID #: 92). As for his depression, Plaintiff explained that on a

“bad day,” he “can’t even get out of bed,” that his “body actually aches from it,” that he cries, and

that he is not motivated to do anything. (Tr. 46, PAGEID #: 93). He went on to say that sometimes

it’s “worse than that” because, on occasion, he can spend three days in bed and sleep for 24 hours
                                                 2
a time. (Id.). Plaintiff testified that this had happened two weeks prior. (Id.).

       Plaintiff takes Abilify, Rexulti, BuSpar, Brintellix, Lamotrigine, Klonopin, Lithium, and

Adderall for his mental health symptoms. (Tr. 46–47, PAGEID #: 93–94). He explained that he

and his psychiatrist think that his attention issues stem from his depression. (Tr. 47, PAGEID #:

94). When asked to describe a day that he does not spend in bed, Plaintiff testified that he has an

“extreme lack of motivation and focus,” that anything he used to enjoy doing “went out the

window,” that he sits around the house “trying to motivate [himself],” and that he might go see a

friend to try to cheer him up. (Tr. 48, PAGEID #: 95). He is able to take care of his personal

hygiene, but sometimes may let it go for two or three days. (Id.). As for household tasks, Plaintiff

can prepare simple meals, occasionally do his laundry, and help take out the trash. (Tr. 49–50,

PAGEID #: 96–97).

       Plaintiff further testified that he used to love spending time with friends, writing, reading,

movies, music, and the outdoors; but those activities no longer interest him. (Tr. 50, PAGEID #:

97). He explained that when his family members visited on Christmas, he “kind of had to hide in

[his] room from [his] family, because [he] was so anxious.” (Tr. 52, PAGEID #: 99). He stays in

touch with some friends via text message because talking on the phone triggers his anxiety. (Tr.

55, PAGEID #: 102). Plaintiff noted that his mother is “a real kind of strength” for him because

she tries to cheer him up. (Id).

       In response to his attorney’s questioning, Plaintiff detailed his recent “psychotic” episodes.

(Tr. 58, PAGEID #: 105). He explained that in the first incident, he believed he “was riding the

internet” for three hours, and during the second incident, he sat in his room for hours, not knowing

what to do, explaining that “nothing made sense” and that he “didn’t know where [he] was at.”

(Id.). During another episode, Plaintiff explained that he “walked through the house and took [his]



                                                 3
clothes off, and didn’t realize that was wrong.” (Id.). During the final incident he recounted,

Plaintiff, while spending time in Columbus, “didn’t know what city [he] was in, and it took [him]

about an hour for them to talk to [him], and talk [him] down, and figure out where [he] was at and

that [he] was okay.” (Id.). When asked what mental health issues would prevent him from

working, Plaintiff answered that absenteeism, lack of focus, lack of motivation, anxiety from being

around people, and fear of another psychotic episode would all prevent him from working. (Tr.

59, PAGEID #: 106).

       Finally, a vocational expert (“VE”) testified that Plaintiff could not return to any of his

previous jobs but that he could perform the medium unskilled jobs of janitor, detailer, and laundry

worker. (Tr. 63, PAGEID #: 110).

       B.      Relevant Medical Background

       An August 6, 2012, mental status exam indicated that Plaintiff was “well kempt, engaged

and cooperative,” but that his mood and affect was “anxious and depressed.” (Tr. 321, PAGEID

#: 374). Plaintiff did not receive treatment during 2013 because he was not insured during that

time. (Tr. 38, PAGEID #: 85).

       On January 24, 2014, Plaintiff presented with anxiety “to the point where he has unfounded

and unrealistic fears and he stays on edge” and that his “feelings of depression [] cause him to have

crying spells and he doesn’t engage in activities he typically enjoys doing.” (Tr. 337, PAGEID #:

390). On March 21, 2014, Plaintiff was noted as having anxiety and major depression. (Tr. 331,

PAGEID #: 384). A mental status exam revealed that Plaintiff had “eating problems” and

“sleeping problems,” that his appearance was “disheveled,” but that his speech and affect were

“appropriate.” (Id.). On July 11, 2014, Certified Nurse Practitioner Crystal Jordan (“Jordan”)

noted that Plaintiff had been experiencing increased depression since his last appointment, and that



                                                 4
“[a]fter talking with [him], it seems that he may be bipolar as well,” noting that he “goes nights

without sleep, he even says sometimes he gets ‘manic,’ has mood swings, irritability, impulsivity,”

and “pressured and rapid” speech. (Tr. 325, PAGEID #: 378). Records, dated August 8, 2014,

mark a “notable change” in Plaintiff’s “mood/affect,” with worsened anxiety, fatigue and panic

attacks. (Tr. 339, PAGEID #: 392).

       On February 13, 2015, Plaintiff stated he was depressed and tired but indicated that he

wanted to follow through with his efforts to enroll in college. (Tr. 407, PAGEID #: 460). On

March 20, 2015, Plaintiff reported that his depression was “hitting hard about once weekly” but

that his counseling sessions helped improve his symptoms. (Tr. 413, PAGEID #: 466). On May

8, 2015, Jordan noted that Plaintiff “still struggles with anxiety and depression, energy is low.”

(Tr. 425, PAGEID #: 478). On July 30, 2015, Plaintiff told Jordan that he was experiencing

fatigue, depression, anxiety, low energy, lack of interest, low motivation, and some feelings of

hopelessness. (Tr. 443, PAGEID #: 496). On October 23, 2015, Plaintiff told his therapist that he

occasionally spent time with friends and was interested in volunteering. (Tr. 469, PAGEID #:

522). On December 4, 2015, Jordan noted Plaintiff’s problems with depression and lack of

motivation and indicated that he agreed to an increase in medications. (Tr. 482, PAGEID #: 435).

        On January 26, 2016, Jordan reported that Plaintiff was doing “ok” on his Adderall

prescription but that his “chief complaint” was his worsening depression. (Tr. 497, PAGEID #:

550). On March 9, 2016, Jordan completed a Mental Residual Functional Capacity Assessment

on Plaintiff. (Tr. 357–60, PAGEID #: 410–13). She concluded that Plaintiff was not able to work

on a regular and sustained basis in light of his mental health impairments, explaining that Plaintiff

suffers from “[e]xtreme anxiety with physical symptoms such as chest pain, shortness of breath,

tremors, etc.” and that he is “[u]nable to perform tasks due to poor concentration and decreased



                                                 5
motivation and interest [related to] his depression.” (Tr. 360, PAGEID #: 413). On March 9,

2016, Plaintiff told Jordan about a recent “delusional moment” he had experienced, and Jordan

reported Plaintiff’s primary issues as depression and anxiety. (Tr. 505, PAGEID #: 558). On April

26, 2016, Jordan prescribed Plaintiff a low dose of lithium for his depression and unstable mood.

(Tr., 586, PAGEID #: 639).

       During an April 29, 2016 therapy session, Plaintiff denied suicidal ideation, but his

therapist opined that “it seems possible he is having passive ideation,” and further indicated that

he was “able to laugh and smile on occasion and appropriately.” (Tr. 535–36, PAGEID #: 488–

89). Records from April 2016 show that Plaintiff’s “hands [shook] almost all the time,” which

“ha[d] previously been attributed to anxiety.” (Tr. 536, PAGEID #: 589). On July 21, 2016,

Plaintiff had a follow-up appointment with Jordan “for his schizoaffective disorder.” (Tr. 558,

PAGEID #: 611). Jordan reported no current suicidal or homicide thoughts or hallucinations but

indicated that Plaintiff “has had some psychotic/delusions episodes since February ever since we

stopped Abilify.” (Id.). On December 22, 2016, Jordan treated Plaintiff for his mood disorder and

Plaintiff was “agreeable to a slightly [sic] increase lithium level[.]” (Tr. 608, PAGEID #: 661).

       C.      The ALJ’s Decision

       The ALJ found that Plaintiff had not engaged in substantial gainful activity since April 23,

2012, the alleged onset date. (Tr. 12, PAGEID #: 59). The ALJ determined that Plaintiff suffered

from the following severe impairments: an affective disorder variously diagnosed as major

depressive disorder and bipolar disorder, and an anxiety disorder variously diagnosed as

generalized anxiety disorder, social anxiety disorder, and panic disorder. (Id.). The ALJ, however,

found that none of Plaintiff’s impairments, either singly or in combination, met or medically

equaled a listed impairment. (Tr. 13, PAGEID #: 60).



                                                6
       Specifically, the ALJ concluded that Plaintiff’s mental symptomatology did not result in at

least two limitations or one extreme limitation in the areas of activities of daily living, social

functioning, concentration/persistence/pace, or episodes of decompensation as required in

“paragraph B” in 12.00 of the Listing of Impairments. (Id.). Rather, the ALJ found Plaintiff had

moderate limitations in his ability to understand, remember, or apply information; mild difficulties

interacting with others; moderate limitations with regard to concentrating, persisting, or

maintaining pace; and moderate limitations in his ability to adapt or manage himself. (Id.). Thus,

the ALJ held that Plaintiff did not satisfy the “paragraph B” criteria. (Id.). Similarly, the ALJ

concluded that Plaintiff did not satisfy the “paragraph C” criteria. (Tr. 13–14, PAGEID #: 60–61).

       As to Plaintiff’s RFC, the ALJ opined:

       [T]he claimant has the residual functional capacity to perform a full range of work
       at all exertional levels but with the following nonexertional limitations. The
       claimant is limited to simple, routine tasks that are not fast-paced and do not require
       strict production quotas.

(Tr. 14, PAGEID #: 61).

       After considering the evidence, the ALJ concluded that Plaintiff’s “statements concerning

the intensity, persistence, and limiting effects of [his] symptoms [were] not entirely consistent with

the medical evidence and other evidence in the record.” (Tr. 16, PAGEID #: 63). The ALJ

elaborated on how he reached that finding:

       Upon mental status examination, the claimant appeared cooperative, had normal
       speech, normal insight and judgment, albeit with anxious and depressed mood and
       affect. However, treatment notes also show that the claimant’s depression is
       remitting with medication. Although the claimant does report some depressive
       episodes and increased anxiety throughout his treatment, the longitudinal pattern of
       his mental health treatment shows improved mood and focus with medication, as
       further discussed below. Additionally, the claimant maintains contact with several
       friends and has a good relationship with his family. The claimant has not required
       any psychiatric hospitalizations. Mental status examinations revealed overall
       normal findings, as discussed further below.



                                                  7
(Tr. 16, PAGEID #: 63) (internal citations omitted).

       As for the opinion evidence, the ALJ assigned Certified Nurse Practitioner Crystal Jordan’s

opinion “little weight.” (Tr. 18, PAGEID #: 65). Jordan opined that Plaintiff had extreme

limitations in his ability to: (1) carry out detailed instructions; (2) maintain attention and

concentration for extended periods; (3) perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances; (4) sustain an ordinary routine without

special supervision; (5) work in coordination with or proximity to others without being distracted

by them; (6) complete a normal workday and workweek without interruptions from

psychologically based symptoms and perform at a consistent pace without an unreasonable number

of rest periods; (7) interact appropriately with the general public; (8) get along with coworkers or

peers without distracting them or exhibiting behavioral extremes; (9) travel in unfamiliar places or

use public transportation; and (10) tolerate normal levels of stress. (Tr. 358–60, PAGEID #: 411–

13). Jordan further opined that Plaintiff had marked limitations in his ability to: (1) remember

locations and work-like procedures; (2) understand and remember very short and simple

instructions; (3) understand and remember detailed instructions; (4) carry out very short and simple

instructions; (4) make simple work-related decisions; (5) accept instructions and respond

appropriately to criticism from supervisors; (6) respond appropriately to changes in the work

setting; and (7) set realistic goals or make plans independently of others. (Id). Jordan concluded

that Plaintiff was unable to work on a regular and sustained basis. (Tr. 360, PAGEID #: 413).

       The ALJ had the following to say about Jordan’s opinion:

       Crystal Jordan, CNP, completed a mental residual functional capacity in March
       2016. Ms. Jordan opined that the claimant had marked limitations and
       understanding and memory, extreme limitations in concentration and persistence,
       marked to extreme limitations in social interaction, marked to extreme limitation in
       adaptation, would be off task more than 20 percent of the time, and is unable to
       work. The undersigned assigns this opinion little weight, as it is not supported by

                                                 8
       detailed treatment or examination notes, and Ms. Jordan is not an acceptable
       medical source under our Regulations.

(Tr. 18, PAGEID #: 65).

       Next, the ALJ assigned Plaintiff’s Global Assessment of Functioning (“GAF”) scores of

50 and 56 “some weight.” (Id.). He then assigned the opinions of State agency consultants, Paul

Tangeman, Ph.D., and Kristen Haskins, Psy.D. “significant weight.” (Id.). The consultants opined

that Plaintiff is limited to simple and non-complex multistep tasks in a setting that does not need

close sustained focus, sustained fast pace, stringent time or production requirements. (Id.).

       The ALJ then considered the third-party reports of Plaintiff’s mother, sister, and neighbor.

(Id.). Plaintiff’s mother provided a written statement, in which she describes her relationship with

Plaintiff, his ongoing issues with anxiety and depression, and explains that he “rarely leaves his

room and sleeps for days,” is “absent at family holidays” because of his panic attacks, and has

“debilitating” depression. (Tr. 290, PAGEID #: 343). Plaintiff’s sister also provided a written

statement, in which she explains that Plaintiff stays in his room during family holidays, has lost

interest “in everything he ever loved,” and that she “feel[s] his condition is getting worse[.]” (Tr.

293–94, PAGEID #: 345–46). Plaintiff’s neighbor, who has known Plaintiff since he was a child,

also wrote a letter, wherein she explains that she “could notice [his] depression in his appearance

and his behavior.” (Tr. 296, PAGEID #: 348).

       The ALJ had the following to say about these third-party reports:

       The claimant’s mother, sister, and neighbor offered third-party reports. The
       undersigned considered these opinions and accords them little weight to these
       statements. Such statements are considered evidence from ‘other sources.’ These
       individuals are not medically trained and have not seen the claimant in any
       professional capacity.      Further, the claimant’s friends and family are
       understandably sympathetic to the claimant’s complaints and the undersigned
       recognizes that this is a well-meaning effort to support the claimant’s application
       for benefits.



                                                 9
(Tr. 18, PAGEID #: 65).

        Finally, the ALJ concluded the following: “The evidence therefore supports a residual

functional capacity of a full range of work at all exertional levels with mental limitations. The

mental limitations accommodate the claimant’s generalized anxiety disorder, bipolar disorder, and

panic attacks.” (Id.).

II.     STANDARD OF REVIEW

        The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).

III.    DISCUSSION

        While Plaintiff raises just one error before the Court, his assigned error is actually twofold.

First, Plaintiff contends that the ALJ erred in her assessment of nurse practitioner Crystal Jordan’s

opinion. (Doc. 8 at 5–10). Second, Plaintiff alleges that the ALJ erred in evaluating third-party

source statements from his mother, sister, and neighbor supporting his applications for disability.

(Id. at 10–13).



                                                  10
         A.       The ALJ’s Assessment of Crystal Jordan’s Opinion

         Plaintiff asserts that “[t]he explanations offered by the ALJ for giving little weight to Ms.

Jordan’s opinion are not supported and are not justified reasons consistent with Agency policy.”

(Id. at 10). The Undersigned agrees.

         As a nurse practitioner, Jordan is not an “acceptable medical source” pursuant to Social

Security Ruling SSR 06-03P; instead she is an “other source.” See SSR 06-03P (S.S.A.), 2006

SSR LEXIS 4, 2006 WL 2329939. 1 “Other sources” cannot establish the existence of a medically

determinable impairment but “may provide insight into the severity of the impairment and how it

affects the individual’s ability to function. Id. at *2. The ruling notes that “[w]ith the growth of

managed health care in recent years and the emphasis on containing medical costs, medical sources

who are not ‘acceptable medical sources,’ such as nurse practitioners . . . have increasingly

assumed a greater percentage of the treatment and evaluation functions handled primarily by

physicians and psychologists.” Id. at *3. Such opinions are “important and should be evaluated

on key issues such as impairment severity and functional effects, along with the other evidence in

the file.” Id. at *4. Accordingly, the ruling explains that opinions from non-medical sources who

have seen the claimant in their professional capacity should be evaluated by using the applicable

factors, including how long the source has known the individual, how consistent the opinion is

with other evidence, and how well the source explains the opinion. Id. at *4–5. ALJs may also

consider the degree to which the source presents relevant evidence to support the opinion, whether

the source has a particular expertise, and “any other factor supporting or refuting the opinion.”

Davila v. Comm’r of Soc. Sec., 993 F. Supp. 2d 737, 757–58 (N.D. Ohio 2014) (internal quotation

marks and citations omitted). Accordingly, upon a court’s review of the above factors, “it may be


         1
          This regulation has been rescinded. It still applies, however, to claims (like this one) filed before March
27, 2017. 20 CFR § 404.1527.

                                                          11
appropriate to give more weight to the opinion of a medical source who is not an ‘acceptable

medical source’ if he or she has seen the individual more often than the treating source and has

provided better supporting evidence and a better explanation for his or her opinion.” Randazzio v.

Colvin, No. 2:13-CV-00689, 2014 WL 2560729, at *10–12 (S.D. Ohio June 6, 2014), report and

recommendation adopted sub nom. Randazzio v. Comm’r of Soc. Sec., No. 2:13-CV-689, 2015

WL 881511 (S.D. Ohio Mar. 2, 2015).

       Relevant here, while the ruling distinguishes between “what an adjudicator must consider

and what the adjudicator must explain” (SSR 06-03P, 2006 WL 2329939 at *6), the Sixth Circuit,

“however, appears to interpret the phrase ‘should explain’ as indicative of strongly suggesting that

the ALJ explain the weight as opposed to leaving the decision whether to explain to the ALJ’s

discretion.” Hatfield v. Astrue, No. 3:07-CV-242, 2008 WL 2437673, at *2–3 (E.D. Tenn. June

13, 2008) (citing Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007)).

       Based on the Court’s evaluation of the medical record, Jordan treated Plaintiff for his

mental health conditions for approximately two years, beginning in July 2014. (Tr. 325, PAGEID

#:378). On March 9, 2016, Jordan completed a Mental Residual Functional Capacity Assessment.

(Tr. 357–60, PAGEID #: 410–13). Based on her assessment, she found that Plaintiff had a number

of serious functional limitations. (Tr. 358–60, PAGEID #: 411–413). She concluded that Plaintiff

was not able to work on a regular and sustained basis in light of his mental health impairment,

explaining that he suffers from “[e]xtreme anxiety with physical symptoms such as chest pain,

shortness of breath, tremors, etc.,” and that he is “[u]nable to perform tasks due to poor

concentration and decreased motivation and interest [related to] his depression.” (Tr. 360,

PAGEID #: 413).

       In assigning Jordan’s opinion little weight, the ALJ provided the following two



                                                12
explanations: (1) that it was “not supported by detailed treatment or examination notes” and (2)

that Jordan “is not an acceptable medical source under the Regulations.” (Tr. 18, PAGEID #: 65).

Based on those two reasons, and without providing further explanation, the ALJ assigned Jordan’s

opinion little weight. (Id.).

        Plaintiff contends that the ALJ’s analysis of Jordan’s opinion is incomplete. (See Doc. 8

at 8–9, Doc. 10 at 3). Specifically, she refers to the relevant factors under the regulations for

evaluating non-medical source opinions. (Doc. 8 at 8, Doc. 10 at 3). She also cites the medical

record, alleging that it “contains voluminous medical records from Shawnee Mental Health Center,

including notes specifically from Ms. Jordan,” and therefore, the ALJ erred in finding that Jordan’s

opinion was not supported by detailed treatment or examination notes. (Doc. 8 at 8, Doc. 10 at 2).

        In response, Defendant acknowledges that an ALJ must consider all relevant evidence in

the record, including evidence from “other sources,” and should consider factors such as the length,

nature, and extent of the relationship, the consistency of the opinion with other evidence, and the

degree to which the source presents relevant evidence to support the opinion. (Doc. 9 at 4). But,

according to Defendant, “the ALJ did just that and met her legal obligations.” (Id.). Plaintiff

expresses a justifiable confusion with Defendant’s representation as Defendant “offers not [sic]

citation to the record to support this contention.” (Doc. 10 at 3). Indeed, all Defendant has to say

in defense of the ALJ’s threadbare explanation is that the ALJ “summarized” Jordan’s statement

and chose to afford the opinion little weight “because it was not supported by detailed treatment

or examination notes.” (Doc. 9 at 5). Defendant concludes, therefore, that “the ALJ’s evaluation

of the evidence proffered by Ms. Jordan was consistent with her duties under the law.” (Id.). The

Court finds that neither Defendant’s bare-bone defense of the ALJ’s explanation nor the ALJ’s

explanation regarding Jordan’s opinion passes muster.



                                                13
       To start, the ALJ did not discuss the relevant factors for assessing a non-medical source

opinion, namely, the frequency and length of Jordan’s treatment of Plaintiff and the evidence she

relied on in supporting her opinion. “While the ALJ need not give a formulaic recitation of the

factors discussed in the Social Security regulations, the ALJ must ensure that the discussion of the

evidence in the determination or decision allows a claimant or subsequent reviewer to follow the

[ALJ’s] reasoning.” Woodcock v. Comm’r of Soc. Sec., 201 F. Supp. 3d 912, 923 (S.D. Ohio 2016)

(internal quotation marks and citations omitted). Here, in evaluating Jordan’s opinion, the ALJ

failed to cite any of the relevant factors or provide any form of substantive analysis. Consequently,

the Undersigned is unable to follow the ALJ’s reasoning for discounting Jordan’s opinion.

Accordingly, remand is necessary for a proper and complete evaluation and explanation of

Jordan’s opinion. See, e.g., Randazzio, 2014 WL 2560729, at *11 (recommending remand based

on the ALJ’s treatment of the nurse practitioner’s opinion, and noting that the nurse practitioner

was the only provider of mental health treatment, saw plaintiff regularly, prescribed medications,

and provided a detailed record of plaintiff’s symptoms); Desantis v. Comm’r of Soc. Sec., 24 F.

Supp. 3d 701, 710 (S.D. Ohio 2014) (recommending remand, noting that it was “not clear” whether

the ALJ considered the relevant factors under the regulations, but that the nurse practitioner

“possess[ed] a superior longitudinal knowledge of [plaintiff’s] record,” and that “her opinions

[were] based on multiple treatment contacts over a significant period of time.”).

       The Court does not demand a perfect opinion; however, Jordan’s opinion was entitled to

more than the ALJ’s one-sentence explanation. Indeed, the Sixth Circuit, “appears to interpret the

phrase ‘should explain’ as indicative of strongly suggesting that the ALJ explain the weight as

opposed to leaving the decision whether to explain to the ALJ’s discretion.” Hatfield, 2008 WL

2437673, at *2–3. A district court in this Circuit explained the ALJ’s obligation in this regard:



                                                 14
       Here ALJ Jarvis dismisses the opinions of both [her nurse practitioner and her
       counselor] in short order, assigning them both little weight. While certainly within
       the ALJ’s discretion, the ALJ fails to provide any explanation as to why she
       assigned the opinions little weight. In fact, the only information the ALJ provides
       about these opinions is that they are not consistent with the balance of the record
       and that Ms. Dillane’s opinion is inconsistent with her own treatment records. No
       further explanation is given. Therefore, while not entitled to controlling weight,
       the Magistrate still finds that the decision of the Commissioner must be reversed
       and remanded for further discussion and explanation of the weight assigned to the
       opinions of Ms. Herwig and Ms. Dillane[.]

Davila, 993 F. Supp. 2d 737, 757–58 (N.D. Ohio 2014).

       So too here. While the ALJ was not required to give Jordan’s opinion controlling weight,

she should have provided a more comprehensive explanation, consistent with the regulations, as

to her reasoning for assigning Jordan’s opinion little weight. See Powell v. Colvin, No. 1:13-cv-

275, 2015 WL 137505, at * 8–10 (E.D. Tenn. Jan. 6, 2015 (recommending remand, in part, because

the ALJ “failed to provide any basis for [his] completely conclusory finding” regarding the nurse

practitioner’s opinion).

       Because the ALJ failed to properly weigh Jordan’s opinion in accordance with the

regulations, the Undersigned concludes that substantial evidence does not support the ALJ’s non-

disability determination. In such a situation, “the Court must determine whether to remand the

matter for rehearing or to award benefits.” Woodcock, 201 F. Supp. 3d at 923. “Generally, benefits

may be awarded immediately ‘if all essential factual issues have been resolved and the record

adequately establishes a plaintiff’s entitlement to benefits.’” Id. at 924 (quoting Faucher v. Sec’y

of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994)). A court should only award benefits

in a case “where proof of disability is strong and opposing evidence is lacking in substance, so that

remand would merely involve the presentation of cumulative evidence, or where proof of disability

is overwhelming.” Id. The Undersigned finds that proof of disability is not overwhelming. See

id. Upon remand, the ALJ should properly consider and discuss Jordan’s opinion and provide an

                                                 15
explanation that is consistent with the regulations when assigning weight to her opinion.

             B. The ALJ’s Assessment of Third-Party Source Statements

       Plaintiff also contends that the ALJ erred in failing to properly evaluate written statements

from his mother, sister, and neighbor supporting his applications for disability. However, the

Undersigned’s decision to recommend reversal and remand on the first assignment of error

alleviates the need for analysis on Plaintiff’s remaining assignment of error. Nevertheless, if the

recommendation is adopted, the ALJ may consider Plaintiff’s remaining assignment of error on

remand if appropriate.

IV.    CONCLUSION

       For the above reasons, it is RECOMMENDED that the Court REVERSE the

Commissioner of Social Security’s non-disability finding and REMAND this case to the

Commissioner and the Administrative Law Judge under Sentence Four of § 405(g).

V.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).




                                                  16
       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: November 26, 2018                             /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               17
